Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 June 1824
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					27-30 June 1824
				
				27 I sent to know if Mrs. Morgan would see me but it was so late when I received an answer that I could not go—We took a long walk. Mr Morgan is again worse and it is now thought the melancholy news scene will soon be closed—28 Govr & Mrs. Findlay called with Capt Porter of Easton Pensylvania they sat an hour during which time the Govr was quite chatty and witty—Mr Porter asked if it was not expected that Mr. Baldwin would be appointed instead of Mr. Edwards who is universally condemned for his resignation the Governor said the State of Pensylvania was too much disliked in Washington to expect any thing from the Government—I said I had always understood it ranked very high—Capt Porter said it had lost a great deal in Congress when John Sergeant resigned to which I readily assented—The Governor said he was going to Pitsburg to visit his Brother but he expected to see it announced that he was on an electioneering expedition—Dr. Watson came this morning to see his patient and announced that the day would probably terminate his sufferings—He led or rather forced Mrs. Morgan into the air for a few Minutes; but on her return to the house, we had a renewal of the unpleasant scene before described, and a repetition of the same directions, and the same remedies—I postponed my visit in consequence until I was informed that she complained of my cruelty—The first interview of Saturday had so completely unstrung my nerves I was much indisposed, and scarcely fit for the undertaking—towards Evening I determined to go and as the visit was to be made in the poor dying mans chamber, I trembled with apprehension lest I should be overcome by a sight which I have never yet witnessed, more especially as I was labouring under one of my dreadful head aches—With terror I entered and as I feared was quite overcome by the dreadful agonies throes of the then agonized sufferer, who was even then in the agonies of dissolution, and the dreadful terrible rattling of the gasping breast, produced sensations which my courage failed to controul—In less than half an hour after the Poor Woman was conveyed to another apartment, as she too evidently disturbed the last fearful moments of her Husband; and at half past nine in the Evening he expired as if he had gone to sleep, without a struggle or a groan—It is the first time I have seen death in its most awful form; that is in the person of the father of a family, and a man in the prime of life and manly beauty—The night was passed in great distress by his poor helpless Wife; who says she has never known trouble or contradiction, and has never yet been called upon to curb her feelings in any situation—It is a fearful Lesson; and  loudly declares the necessity of impressing young minds early and strongly with Religion; for it is too awful to behold the hallow’d chamber of death, thus insulted by repinings, and presumptuous reproaches at that feat which has condemned us all to the same end—But enough on this painful theme, and may compassion obliterate the disagreeable reflexions caused by weakness, and the suffering of a subdued mind—All the elements appeared at War during this awful Tragedy; and the vivid forked Lightening; the heavy pealing thunder; the clattering hail and pelting Rain; constantly intermixed with the loud shrieks of the desolate widow; would afforded a subject worthy of the pen of Mathurin, and yielded horrors to his utmost satisfaction—and sent us to bed to dream of death and despair—29 As the Storm continued all night without intermission we found neither rest nor repose, and we met this morning with the unpleasant certainty, that we were again to be exposed to the view of evils which it was not in our power to soften, or mitigate to those whose loss had been so heavy—Immediately after breakfast I visited Mrs. Morgan who I found very low; but still under extraordinary excitement—She had taken 150 drops of Laudanum and the night before, and had just taken fifty more She was feverish and much oppressed—I endeavoured to soothe her; but soon found that her mind was not in a state to hear a word—I therefore talked of her Children, her acquaintance &c—and tried to prevail on her to take food but it was in vain, and I left her after about half an hour much more composed—When I rose to leave her she begged me to come and see her as often as possible, which I promised to do—An hour before dinner I sent to her again, and found her much better though still very low; and fed her with some Custard. She took but a very few spoonfuls, and pressed a very large dose of Red Lavender; saying that she had taken several glasses of Wine, which had soured on her stomach. She told me she had a liver complaint and that she had been confined six Months almost to her bed. I hinted to her that I thought her present remedies were too stimulating; but she said no, that it was astonishing how little nourishment she could bear and that she was always obliged to have recourse to the system she now pursued. While we were sitting there somebody mentioned the funeral; and I was in great terror least we should again be called upon to quiet her fits—She told me her sufferings were incredible, because she was not permitted to indulge her grief—but I tried to persuade her that so far from wishing not to indulge it, we all grieved with her—The best idea I can give you of what she calls indulging her grief, is Miss Oneale in the part of Mrs. Oakly; only with the addition of the most horrid exclamations about Gods injustice and cruelty in making her suffer such severe affliction. All the time, giving the most careful instructions as to what is to be done for her; and answering every observation that is made in the room in the most collected manner—With all this there is much of Methodistic Rhapsody; and it makes the strangest impression on the minds of the auditors, not by any means favorable to herself; besides keeping seven or eight person’s constantly employed in holding her—She kept quiet; as she begins to be afraid of me—and the bell rung for dinner, and relieved me from my uncomfortable situation for a short time. I determined not to go there again until after the funeral, which I attended; and accompanied the procession to the Grave; which consisted of all the respectable people of Bedford, among whom was Judge Tod. When we returned we found that Mrs. M. had indulged her feelings for the two hours we had been gone, and was again quiet—but I defered my visit for a little while, and then went and stayed with her until Tea time, when she talked very rationally and pleasantly, informing me that she was much relieved by the indulgence just mentioned—The Dr had visited her and I am told said she prescribed so well for herself, it was quite unecessary for him to leave any directions, and took leave—As she is to go tomorrow, I likewise took my congie partially; as I was fearful of saying that it was the last time we should meet, and indeed I did not think she would be able to go.30 We have got a new boarder a Mr. Crane from Baltimore a very respectable man—He came just in the midst of our tribulation, and is not of a character apparently to relieve the gloom of our party—Mr Porterfield went away with Mrs. Morgan and her Son this morning, and I really feel concerned to know how she will bear her ride, as she is evidently in bad health and much reduced since her arrival. She has been quite a Belle in her native Town, and is considered a leader of the ton—We are so quiet you might hear a pin fall, and Mr. Porterfield’s loss will be felt by us more than we can well express—As I do not expect any more événemens of any consequence; I shall not know what to write to you; and as we have no news we do not know what is to become of us—I forgot to mention a visit I received from an old man named Moses Guest of Cincinnati, who came to see me because I was your Wife. He forced Johnson to buy a book of his writing, full of the most ridiculous doggrel I ever saw: but he certainly thinks himself equal to Byron; and seems to mourn his loss as that of a Fellow Genius—He says you stand high in Ohio—Yours
				
					
				
				
			